


Exhibit F.3.1




Form of Change Order










Reference is made to the Wind Turbine Supply Agreement, dated as of September
29, 2006 (the “Agreement”), by and between Madison Gas and Electric Company, a
Wisconsin corporation (“Buyer”), and Vestas-American Wind Technology, Inc., a
California corporation (“Supplier”).  Capitalized terms used but not defined
herein shall have the meanings set forth in the Agreement. In accordance with
Article 11 of the Agreement, each of Supplier and Buyer agrees to the following
changes to the Agreement:




1)

[Insert description of requested change in the Equipment Supply Obligations, if
any, including detailed supporting information;]




2)

The Contract Price shall be [increased][decreased] by the amount of $______, and
the Payment Schedule shall be adjusted as follows:




[insert adjustments to Payment Schedule, if any];




3)

The Project Schedule shall be adjusted as follows:




[insert adjustments to Project Schedule, if any];




In all other respects the Agreement shall remain unmodified and in full force
and effect.




Agreed pursuant to the Agreement by:




SUPPLIER:

BUYER:

Vestas-American Wind Technology, Inc.,

Madison Gas and Electric Company,

a California corporation

a Wisconsin corporation




By: _______________________________

By: __________________________

Name: _____________________________

Name: ________________________

Title: ______________________________

Title: _________________________

Date: ______________________________

Date: _________________________











Exhibit F.3.2




Form of Shipping Certificate










DATE:

1.

Supplier has delivered this completed Shipping Certificate to Buyer on the above
date.  Capitalized terms used but not defined herein shall have the meanings set
forth in that certain Wind Turbine Supply Agreement, dated as of September 29,
2006 (the “Agreement”), by and between Madison Gas and Electric Company, a
Wisconsin corporation (“Buyer”), and Vestas-American Wind Technology, Inc., a
California corporation (“Supplier”).

2.

[For use with Turbine Nacelles] Pursuant to Section 4.2.2 of the Agreement,
Supplier hereby notifies Buyer that on _________, 200_, [insert number] Turbine
Nacelles have been shipped.

3.

[For use with Blades] Pursuant to Section 4.2.2 of the Agreement, Supplier
hereby notifies Buyer that on _________, 200_, [insert number] blades have been
shipped.

4.

[For use with Hubs] Pursuant to Section 4.2.2 of the Agreement, Supplier hereby
notifies Buyer that on _________, 200_, [insert number] Hubs have been shipped.

5.

[For use with Tower Sections] Pursuant to Section 4.2.2 of the Agreement,
Supplier hereby notifies Buyer that on _________, 200_, [insert number] Tower
sections have been shipped.

6.

The person signing below is authorized to submit this Shipping Certificate to
Buyer for and on behalf of Supplier.




SUPPLIER:

Vestas–American Wind Technology, Inc.,

a California corporation




By: ____________________________

Name: __________________________

Title: ___________________________





MG&E Turbine Supply Agreement, Exhibit F.3.3

Exhibit F.3.3

Form of Delivery Certificate

SF#1091522





     [ex102f303doc002.gif] [ex102f303doc002.gif]  [ex102f303doc004.gif]
[ex102f303doc004.gif]  [ex102f303doc006.gif]
[ex102f303doc006.gif]  [ex102f303doc008.gif]
[ex102f303doc008.gif]  [ex102f303doc010.gif]
[ex102f303doc010.gif]  [ex102f303doc012.gif]
[ex102f303doc012.gif]                                                                                                                                                                                       

MG&E Turbine Supply Agreement, Exhibit F.3.3

Document   No..__________________________

Class: 1

Transport  Control  Form

Site Name:

Port Railhead

Job Site

TRUCK/CONTAINER ID.

DESCRIPTION OF GOODS

EXPECTED ARRIVAL Date &TIME

ACTUAL ARRIVAL DATE

ACTUAL TIME OF ARRIVAL

TIME UNLOADING STARTED

TIME UNLOADING FINISHED

TOTAL TIME UNLOADING

COMMENTS

If any damage parts  have been discovered

or if any parts are missing fill in the

Transport Claim Form

All the goods received on/in the above referred to truck /container has been
received on the transporters final des-

tination point. The goods has been inspected and found to be in good order
(excluding possible remark under

Comments)

SIGNATURE OF VESTAS

SIGNATURE OF OWNER OR REPRESENTATIVE OF OWNER

DATE AND SIGNATURE OF DRIVER

NAME OF DRIVER (BLOCK LETTERS)

Form PROJ004 R0 5-JUL-2005

CONFIDENTIAL AND PROPRIETARY TO VESTAS

SF#1091522





 [ex102f303doc014.gif] [ex102f303doc014.gif]

MG&E Turbine Supply Agreement, Exhibit F.3.3

SF#1091522





 [ex102f303doc016.gif] [ex102f303doc016.gif]

MG&E Turbine Supply Agreement, Exhibit F.3.3

SF#1091522





 [ex102f303doc018.gif] [ex102f303doc018.gif]

MG&E Turbine Supply Agreement, Exhibit F.3.3

SF#1091522











Exhibit F.3.4




Form of Delayed Delivery Certificate










DATE:




1.

Supplier has delivered this completed Delayed Delivery Certificate to Buyer on
the above date.  Capitalized terms used but not defined herein shall have the
meanings set forth in that certain Wind Turbine Supply Agreement, dated as of
September 29, 2006 (the “Agreement”), by and between Madison Gas and Electric
Company, a Wisconsin corporation (“Buyer”), and Vestas-American Wind Technology,
Inc., a California corporation (“Supplier”).

2.

Pursuant to Section 4.2.3 of the Agreement, Supplier hereby certifies that
[insert number] [Turbine Nacelles] [blades] [Hubs] [Tower sections] could not be
delivered to the Delivery Point within thirty (30) days following its scheduled
arrival at the Delivery Point due to an Excusable Event.  

3.

The person signing below is authorized to submit this Delayed Delivery
Certificate to Buyer for and on behalf of Supplier.




Vestas-American Wind Technology, Inc.,

a California corporation

By:



Name:



Title:

 

Date:

 








MG&E Turbine Supply Agreement, Exhibit F.3.5

Exhibit F.3.5

Mechanical Completion Checklist

SF# 1091526





 [ex102f305doc002.gif] [ex102f305doc002.gif]

MG&E Turbine Supply Agreement, Exhibit F.3.5

SF# 1091526





 [ex102f305doc004.gif] [ex102f305doc004.gif]

MG&E Turbine Supply Agreement, Exhibit F.3.5

SF# 1091526





 [ex102f305doc006.gif] [ex102f305doc006.gif]

MG&E Turbine Supply Agreement, Exhibit F.3.5

SF# 1091526





 [ex102f305doc008.gif] [ex102f305doc008.gif]

MG&E Turbine Supply Agreement, Exhibit F.3.5

SF# 1091526





 [ex102f305doc010.gif] [ex102f305doc010.gif]

MG&E Turbine Supply Agreement, Exhibit F.3.5

SF# 1091526





 [ex102f305doc012.gif] [ex102f305doc012.gif]

MG&E Turbine Supply Agreement, Exhibit F.3.5

SF# 1091526





 [ex102f305doc014.gif] [ex102f305doc014.gif]

MG&E Turbine Supply Agreement, Exhibit F.3.5

SF# 1091526





 [ex102f305doc016.gif] [ex102f305doc016.gif]

MG&E Turbine Supply Agreement, Exhibit F.3.5

SF# 1091526





 [ex102f305doc018.gif] [ex102f305doc018.gif]

MG&E Turbine Supply Agreement, Exhibit F.3.5

SF# 1091526





 [ex102f305doc020.gif] [ex102f305doc020.gif]

MG&E Turbine Supply Agreement, Exhibit F.3.5

SF# 1091526





 [ex102f305doc022.gif] [ex102f305doc022.gif]

MG&E Turbine Supply Agreement, Exhibit F.3.5

SF# 1091526





 [ex102f305doc024.gif] [ex102f305doc024.gif]

MG&E Turbine Supply Agreement, Exhibit F.3.5

SF# 1091526





 [ex102f305doc026.gif] [ex102f305doc026.gif]

MG&E Turbine Supply Agreement, Exhibit F.3.5

SF# 1091526





 [ex102f305doc028.gif] [ex102f305doc028.gif]

MG&E Turbine Supply Agreement, Exhibit F.3.5

SF# 1091526





 [ex102f305doc030.gif] [ex102f305doc030.gif]

MG&E Turbine Supply Agreement, Exhibit F.3.5

SF# 1091526





 [ex102f305doc032.gif] [ex102f305doc032.gif]

MG&E Turbine Supply Agreement, Exhibit F.3.5

SF# 1091526





 [ex102f305doc034.gif] [ex102f305doc034.gif]

MG&E Turbine Supply Agreement, Exhibit F.3.5

SF# 1091526





 [ex102f305doc036.gif] [ex102f305doc036.gif]

MG&E Turbine Supply Agreement, Exhibit F.3.5

SF# 1091526





 [ex102f305doc038.gif] [ex102f305doc038.gif]

MG&E Turbine Supply Agreement, Exhibit F.3.5

SF# 1091526





 [ex102f305doc040.gif] [ex102f305doc040.gif]

MG&E Turbine Supply Agreement, Exhibit F.3.5

SF# 1091526





 [ex102f305doc042.gif] [ex102f305doc042.gif]

MG&E Turbine Supply Agreement, Exhibit F.3.5

SF# 1091526





 [ex102f305doc044.gif] [ex102f305doc044.gif]

MG&E Turbine Supply Agreement, Exhibit F.3.5

SF# 1091526





 [ex102f305doc046.gif] [ex102f305doc046.gif]

MG&E Turbine Supply Agreement, Exhibit F.3.5

SF# 1091526





 [ex102f305doc048.gif] [ex102f305doc048.gif]

MG&E Turbine Supply Agreement, Exhibit F.3.5

SF# 1091526





 [ex102f305doc050.gif] [ex102f305doc050.gif]

MG&E Turbine Supply Agreement, Exhibit F.3.5

SF# 1091526








Exhibit F.3.6




Form of Mechanical Completion Certificate




Date of Mechanical Completion: _________________




1.

Reference is made to the Wind Turbine Supply Agreement, dated as of September
29, 2006 (the “Agreement”), by and between Madison Gas and Electric Company, a
Wisconsin corporation (“Buyer”), and Vestas-American Wind Technology, Inc., a
California corporation (“Supplier”).  Capitalized terms used but not defined
herein shall have the meanings set forth in the Agreement.




2.

The undersigned, Buyer, does hereby certify and represent to Supplier with
respect to Wind Turbine No. _____ that (i) such Wind Turbine and associated
Tower has been assembled, erected, installed and connected to the
Interconnecting Utility’s grid in accordance with the Applicable Laws and the
Agreement; (ii) all necessary materials and equipment with respect to such Wind
Turbine and associated Tower has been installed substantially in accordance with
the Technical Specifications and applicable quality assurance procedures and
checked for adjustment, rotation and lubrication; (iii) each item on the
Mechanical Completion Checklist, a completed copy of which is attached hereto,
has been satisfied in accordance with the Agreement; and (iv) such Wind Turbine
is ready to commence Commissioning.




3.

The person signing below is authorized to submit this Mechanical Completion
Certificate to Supplier for and on behalf of Buyer.




BUYER:

Madison Gas and Electric Company,

a Wisconsin corporation




By: ________________________________

Name: _____________________________

Title: ______________________________

Date: _______________________________








Supplier to cross through one (1) of the following statements:




A. Supplier agrees that Mechanical Completion has been achieved with respect to
the enumerated Wind Turbine(s) and associated Tower(s) as set forth herein.




B.  Supplier does not agree that Mechanical Completion has been achieved with
respect to the enumerated Wind Turbine(s) and associated Tower(s) as set forth
therein due to the omissions or defects listed below and/ or the incomplete
nature of the specified obligations listed below:

























The person signing below is authorized to submit this form to Buyer for and on
behalf of Supplier.




ACCEPTED BY SUPPLIER:

Vestas-American Wind Technology, Inc.,

a California corporation




By: __________________________

Name: ________________________

Title: _________________________

Date: _________________________





MG&E Turbine Supply Agreement, Exhibit F.3.7

Exhibit F.3.7

Commissioning Completion Checklist

SF# 1091529





 [ex102f307doc002.gif] [ex102f307doc002.gif]

MG&E Turbine Supply Agreement, Exhibit F.3.7

SF# 1091529





 [ex102f307doc004.gif] [ex102f307doc004.gif]

MG&E Turbine Supply Agreement, Exhibit F.3.7

SF# 1091529





 [ex102f307doc006.gif] [ex102f307doc006.gif]

MG&E Turbine Supply Agreement, Exhibit F.3.7

SF# 1091529





 [ex102f307doc008.gif] [ex102f307doc008.gif]

MG&E Turbine Supply Agreement, Exhibit F.3.7

SF# 1091529





 [ex102f307doc010.gif] [ex102f307doc010.gif]

MG&E Turbine Supply Agreement, Exhibit F.3.7

SF# 1091529





 [ex102f307doc012.gif] [ex102f307doc012.gif]

MG&E Turbine Supply Agreement, Exhibit F.3.7

SF# 1091529





 [ex102f307doc014.gif] [ex102f307doc014.gif]

MG&E Turbine Supply Agreement, Exhibit F.3.7

SF# 1091529





 [ex102f307doc016.gif] [ex102f307doc016.gif]

MG&E Turbine Supply Agreement, Exhibit F.3.7

SF# 1091529





 [ex102f307doc018.gif] [ex102f307doc018.gif]

MG&E Turbine Supply Agreement, Exhibit F.3.7

SF# 1091529





 [ex102f307doc020.gif] [ex102f307doc020.gif]

MG&E Turbine Supply Agreement, Exhibit F.3.7

SF# 1091529





 [ex102f307doc022.gif] [ex102f307doc022.gif]

MG&E Turbine Supply Agreement, Exhibit F.3.7

SF# 1091529





 [ex102f307doc024.gif] [ex102f307doc024.gif]

MG&E Turbine Supply Agreement, Exhibit F.3.7

SF# 1091529





 [ex102f307doc026.gif] [ex102f307doc026.gif]

MG&E Turbine Supply Agreement, Exhibit F.3.7

SF# 1091529





 [ex102f307doc028.gif] [ex102f307doc028.gif]

MG&E Turbine Supply Agreement, Exhibit F.3.7

SF# 1091529





 [ex102f307doc030.gif] [ex102f307doc030.gif]

MG&E Turbine Supply Agreement, Exhibit F.3.7

SF# 1091529





 [ex102f307doc032.gif] [ex102f307doc032.gif]

MG&E Turbine Supply Agreement, Exhibit F.3.7

SF# 1091529





 [ex102f307doc034.gif] [ex102f307doc034.gif]

MG&E Turbine Supply Agreement, Exhibit F.3.7

SF# 1091529





 [ex102f307doc036.gif] [ex102f307doc036.gif]

MG&E Turbine Supply Agreement, Exhibit F.3.7

SF# 1091529





 [ex102f307doc038.gif] [ex102f307doc038.gif]

MG&E Turbine Supply Agreement, Exhibit F.3.7

SF# 1091529





 [ex102f307doc040.gif] [ex102f307doc040.gif]

MG&E Turbine Supply Agreement, Exhibit F.3.7

SF# 1091529





 [ex102f307doc042.gif] [ex102f307doc042.gif]

MG&E Turbine Supply Agreement, Exhibit F.3.7

SF# 1091529








Exhibit F.3.8




Form of Commissioning Completion Certificate













Date of Commissioning Completion:  _________________




1.

Reference is made to the Wind Turbine Supply Agreement, dated as of September
29, 2006 (the “Agreement”), by and between Madison Gas and Electric Company, a
Wisconsin corporation (“Buyer”), and Vestas-American Wind Technology, Inc.
(“Supplier”).  Capitalized terms used but not defined herein shall have the
meanings set forth in the Agreement.  




2.

The undersigned, Supplier, does hereby certify and represent with respect to
Wind Turbine No. ___ and its related components that each item on the
Commissioning Completion Checklist, a completed copy of which is attached as
Exhibit A, has been satisfied in accordance with the Agreement.




3.

Attached hereto as Exhibit B is the completed Commissioning Data Sheet for each
Wind Turbine that has achieved Commissioning Completion.




4.

The person signing below is authorized to submit this form to Buyer for and on
behalf of Supplier.




SUPPLIER:

Vestas-American Wind Technology, Inc.,

a California corporation




By:

____________________________




Name:

____________________________




Title:

____________________________




Date:

____________________________











Buyer to cross through one (1) of the following statements:




A.

Buyer agrees that Commissioning Completion has been achieved with respect to the
enumerated Wind Turbine(s) and related components as set forth herein.  




B.

Buyer does not agree that Commissioning Completion has been achieved with
respect to the enumerated Wind Turbine(s) and related components as set forth
herein due to the omissions, liens or defects listed below and/or the incomplete
nature of the specified portions of the Equipment Supply Obligations listed
below:










.




The person signing below is authorized to submit this form to Supplier and on
behalf of Buyer.




ACCEPTED BY BUYER:

Madison Gas and Electric Company,

a Wisconsin corporation




By:

____________________________




Name:

____________________________




Title:

____________________________




Date:

____________________________




 





Exhibit A




Completed Commissioning Completion Checklist








Exhibit B




Commissioning Data Sheet













WTG Model:







Serial No.:







WTG address:







Pad No.:







Buyer:







Address:







City/Country:







Telephone No.:







Operation Manager:







Address:







Telephone No.:




Vestas Service Site

Representative:

 




Address:

 




Telephone No.:

 

















































MAIN SPECIFICATIONS




Rotor diameter, m:







Tower height, m:







Rated output, main generator, kW:







IDENTIFICATION NUMBERS




Serial No.:







Year of Manufacture:







Nacelle No.:







Tower No.:







CONTROLLER




Transformer.:







Switch Gear Manufacture:







Switch Gear Serial:

 




Phase Compensation.:







Controller (CPU) unit:

 




UPS.:







BLADES




Manufacturer:







Type:







Serial Nos.:







Weight, kg per blade:

 




Blade bolt type :




Lot\Batch No.:







HUB




Serial No:







Hub bolt type:




Lot\Batch No.:




GEAR

 




Manufacturer:







Type:







Serial No.:







Interchange Ratio:

 




Quantity of oil, ltr.:







Weight incl. oil, kg:







GENERATOR

 




Manufacturer:







Type:







Serial No.:







Rotational speed:







Rated output, MW:







Protection class:







Thermal protection:







Weight, kg:














READING OF METERS AND HOUR COUNTER AT COMMISSIONING




Hour counter, turbine OK / run, hours:







Hour counter, gen. 1, hours:







DATES OF PERFORMANCES




Installation start, date:







Turbine connected to grid, date:


























Exhibit F.3.9




Form of Delayed Commissioning Completion Certificate










DATE:




1.

Supplier has delivered this completed Delayed Commissioning Completion
Certificate to Buyer on the above date.  Capitalized terms used but not defined
herein shall have the meanings set forth in that certain Wind Turbine Supply
Agreement, dated as of September 29, 2006 (the “Agreement”), by and between
Madison Gas and Electric Company, a Wisconsin corporation (“Buyer”), and
Vestas-American Wind Technology, Inc., a California corporation (“Supplier”).

2.

Pursuant to Section 4.2.4 of the Agreement, Supplier hereby certifies and
represents that [insert number] Wind Turbine(s) have not been Commissioned
within sixty (60) days following the date of the Delivery Certificate or Delayed
Delivery Certificate, as applicable, due to an Excusable Event.

3.

The person signing below is authorized to submit this Delayed Commissioning
Completion Certificate to Buyer for and on behalf of Supplier.




Vestas-American Wind Technology, Inc.,

a California corporation

By:



Name:



Title:

 

Date:

 











Exhibit F.3.10




Form of Final Completion Certificate







Date of Final Completion:  _____________________




1.

Reference is made to the Wind Turbine Supply Agreement, dated as of September
29, 2006 (the “Agreement”), by and between Madison Gas and Electric Company, a
Wisconsin corporation (“Buyer”), and Vestas-American Wind Technology, Inc., a
California corporation (“Supplier”).  Capitalized terms used but not defined
herein shall have the meanings set forth in the Agreement.




2.

The undersigned, Supplier, does hereby certify and represent as follows to
Buyer:

a.

All of the Wind Turbines have achieved Commissioning Completion or, in the event
this Final Completion Certificate is submitted pursuant to Section 4.2.5 of the
Agreement, (a) Commissioning Completion of Wind Turbine No. ______ has not been
achieved within ninety (90) days following the applicable anticipated
Commissioning Completion Date set forth on the Project Schedule, and (b) all of
the other conditions to Final Completion set forth in Section 7.3 of the
Agreement have been satisfied with respect to the Wind Turbines that have
achieved Commissioning Completion;

b.

A Punch List for the Equipment Supply Obligations (or, in the event this Final
Completion Certificate is submitted pursuant to Section 4.2.5 of the Agreement,
the Wind Turbines that have achieved Commissioning Completion) has been prepared
and agreed upon between Buyer and Supplier; and

c.

All Supplier Documents and Deliverables required to be delivered under the
Agreement to Buyer by Supplier on or before Final Completion have been delivered
to Buyer.

3.

The person signing below is authorized to submit this Final Completion
Certificate to Buyer for and on behalf of Supplier.




SUPPLIER:

Vestas – American Wind Technology, Inc.,

a California corporation




By: _______________________

Name: _____________________

Title: ______________________

Date: ______________________








Buyer to cross through one (1) of the following statements:




A.

Buyer agrees that (i) Final Completion has been achieved or (ii) in the event
this Final Completion Certificate is submitted pursuant to Section 4.2.5 of the
Agreement, Supplier is entitled to the pro rata portion of the Final Completion
payment allocable to the Wind Turbines that have achieved Commissioning
Completion.  




B.

Buyer does not agree that (i) Final Completion has been achieved or (ii) in the
event this Final Completion Certificate is submitted pursuant to Section 4.2.5
of the Agreement, Supplier is not entitled to the pro rata portion of the Final
Completion payment allocable to the Wind Turbines that have achieved
Commissioning Completion, in either case due to the omissions, liens or defects
listed below and/or the incomplete nature of the specified portions of the
Equipment Supply Obligations listed below:










.




The person signing below is authorized to submit this form to Supplier for and
on behalf Buyer.




ACCEPTED BY BUYER:

Madison Gas and Electric Company,

a Wisconsin corporation




By:

____________________________




Name:

____________________________




Title:

____________________________




Date:

____________________________














Exhibit F.3.11




Form of Delayed Final Completion Certificate










DATE:




1.

Supplier has delivered this completed Delayed Final Completion Certificate to
Buyer on the above date.  Capitalized terms used but not defined herein have the
meanings set forth in that certain Wind Turbine Supply Agreement, dated as of
September 29, 2006 (the “Agreement”), by and between Madison Gas and Electric
Company, a Wisconsin corporation (“Buyer”), and Vestas-American Wind Technology,
Inc., a California corporation (“Supplier”).

2.

Pursuant to Section 4.2.5 of the Agreement, Supplier hereby certifies and
represents that Final Completion could not be achieved within sixty (60) days
following the date of the final Commissioning Completion Certificate or Delayed
Commissioning Completion Certificate, as applicable, due to an Excusable Event.
 

3.

The person signing below is authorized to submit this Delayed Final Completion
Certificate to Buyer for and on behalf of Supplier.




Vestas-American Wind Technology, Inc.,

a California corporation

By:



Name:



Title:

 

Date:

 








Exhibit F.3.12




SCADA Substantial Completion Checklist







________________________________________________________________________________




Contents

OBJECTIVES

SCADA DATA PATH TEST

CHECK AND VERIFICATION OF THE SCADA SYSTEM CONFIGURATION

Objective

Methodology

SCADA DATA PATH TEST SUMMARY

CHECK OF THE FUNCTIONALITY OF THE FIBRE OPTIC INFRASTRUCTURE

Objective

Methodology

FIBRE OPTIC INFRASTRUCTURE TEST SUMMARY

SCADA FUNCTIONALITY TEST

Objective and methodology

TEST AND COMMISSIONING CERTIFICATE

Operational data presentation

Operational commands

Presentation of instant data from other park units

Calculations and presentations based on collected data

User management

Additional checks

Test comments




Objectives




The SCADA system consists of standard units and equipment combined in a project
specific layout and fibre optic infrastructure. All standard units and equipment
will be factory tested and inspected prior to delivery and commissioning on site
in accordance with Vestas quality assurance system. The site specific supplies,
systems and functions that are not tested prior to installation and
commissioning is subject to a project specific SCADA test on site.




The overall objectives for testing the SCADA system are the following:




SCADA Data Path Test:

·

To demonstrate that the SCADA system configuration as supplied on site is
correct

·

To demonstrate the functionality of the fibre optic infrastructure

SCADA Functionality Test:

·

To demonstrate the functionality of the SCADA system




SCADA Data Path Test




The SCADA Data Path Test consists of two parts:

·

Check and verification of the SCADA system configuration

·

Check of the functionality of the fibre optic infrastructure

Check and verification of the SCADA system configuration

Objective




Correct project specific label and identification (ID) of each unit i.e.
turbine, meteorology station, grid station etc. in the SCADA system is checked
and verified.

Methodology




The correct system configuration of the project is demonstrated by simulating an
event in a turbine and subsequently check that the event is recorded correctly
in the correct unit.

Wind turbines




·

An event is initiated in the turbine in question, e.g.: manual stop/start by
e.g. activating the service key

·

The SCADA error log is checked for correct error identification and turbine
identification

·

A temperature signal such as the tower base temperature is disconnected
resulting in an invalid temperature value being entered into the 10-minute
database

·

The invalid temperature is maintained for a complete 10-minute period

·

In the SCADA 10-minute database the turbine identification in question and the
presence of invalid temperature data are checked and verified.

Meteorology stations and grid stations




·

The connection between the unit and the SCADA network or the connection between
sensors and the meteorology station controller is interrupted

·

The disconnection is maintained for a complete 10-minute period

·

In the SCADA 10-minute database the unit identification and the presence of
invalid data are checked and verified.

Scope of tests

One turbine on each loop and all Meteorology and Grid stations units of the wind
power plant must be checked and verified for correct labelling and ID.




SCADA data path test summary




WTG identifier………………………………




Initiated event…………………………….…

Initiated signal………………………….…..




 

Yes

No

Correct turbine/error identification in error log

 

 

Correct turbine/signal identification in 10-minute database

 

 







Met Station identifier…………………………….




Initiated signal………………………….…..




 

Yes

No

Correct met. Station/signal identification in 10-minute database

 

 







Grid Station identifier…………………………..




Initiated signal………………………….…..




 

Yes

No

Correct grid station identification in 10-minute database

 

 




Test results recorded by:

Test results approved by:




________________________________

________________________________

Supplier

Customer




Date:

_____________________

Date:

_____________________







Check of the functionality of the fibre optic infrastructure

Objective




High-quality workmanship when the SCADA installed on site is a prerequisite for
a correct and accurate function of the SCADA communication system. When the
SCADA system is installed, focus is on correct connection of each turbine,
meteorology station, grid station etc. to the SCADA system via the fibre optic
communication loops

The objective of the fibre optic infrastructure test is to verify the
functionality of the signal path from all turbines and other SCADA units
supplied by the Supplier, as follows:




·

Fibre optic connections in each turbine

·

Fibre optic communication loops

·

Connections at the SCADA server switch

Methodology




The fibre optic infrastructure is checked by monitoring each unit in the SCADA
Vestas Online Business program.

To verify that communication with e.g. a turbine in the wind power plant takes
place, the "Park Event Overview" window in Vestas Online Business is started.
The turbine is monitored over a period of time enabling values such as wind
speed to show variation. Wind speed data should be available and changing for
all turbines.




In order to verify variation and thus communication to each unit, the wind speed
data are chosen as the sample value for wind turbines and meteorology stations.
For grid stations, the active power value should be chosen.







Fibre optic infrastructure test summary




WTG identifier………………………………







 

Yes

No

Communication to wind turbine

 

 







Met Station identifier…………………………….







 

Yes

No

Communication to meteorology station

 

 







Grid Station identifier…………………………….







 

Yes

No

Communication to grid station

 

 







Test results recorded by:

Test results approved by:




________________________________

________________________________

Supplier

Customer




Date:

_____________________

Date:

_____________________










SCADA Functionality Test

Objective and methodology




The objective of the SCADA Site Acceptance Test procedure is to verify the
functionalities of the SCADA system when it has been installed and commissioned
on site. This includes presentation of online data from a turbine, grid and
meteorology station, remote operation of a turbine and presentation of reports
based on collected data from the database.




The following document is the Test and Commissioning Certificate for the Vestas
Online Business Server SCADA system.




Each line in the checklists with test-numbers is checked off in the ‘Check’
column after completion of each test. Each sheet is signed by the person who has
made the records on the sheet and by a customer representative assisting the
test and commissioning of the SCADA system.




If there are any comments during the test, these can be listed on the last page
with a reference to the test in question.




A summary of the test result is written on the cover page - this will indicate
if any particular observations or interpretations were made during the test.




The commissioning certificate is the output of the test - and is signed by the
Supplier and/or his representatives and the Customer and/or his representatives
participating in the test.










Test and Commissioning Certificate




Project:

____________________________




System under Test:

Vestas Online Business Server System




Date of Test:

____________________________







The undersigned hereby accept being participants in the functionality test of
the SCADA system.




The main functions of the SCADA were tested according to attached pages, and no
deficiencies or malfunctions other than mentioned in the list below were
detected or observed.




Date

Signature

Position

Company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




Comments:

 

Recorded by:

Approved by:

Date:

Date:











Operational data presentation




The objective is to verify that online operational data are being transferred
from different parts of the wind turbine.




Select a reference turbine to conduct the reference measurements.




Location: Control building and selected reference turbine.




 Selected reference turbine

 




In the “Menu item” columns below, the procedure to access the menu item is
described.

One person should be in the Control building and another one located in the
turbine. Using mobile phones or walkie-talkies, they should verify that the
readings from the turbine display in the turbine match the readings in the SCADA
system.




RCOT = Use the mouse to Right-Click On the selected reference turbine.




Test

Description

Menu item

Check

 

WTG Instant data

RCOT ® Present

 

1-1

Status information

® Status

 

1-2

Temperatures

® Temperature

 

1-3

Grid information

® Grid

 

1-4

Production figures

® Production

 

1-5

Operation counters

® Counters

 

 

WTG Logbooks

RCOT ® Logbooks

 

1-7

Alarm logbook

® Alarm logbook

 

1-8

Warning logbook *

® Warning logbook

 

Recorded by:

Approved by:

Date:

Date:




*Note: Logbooks do not apply to TAC-II turbines.





Operational commands




The objective is to verify that commands are being transferred to the wind
turbine.




Location: Control building




Be aware that the following test will interact with the operation of the
turbine.




Test

Description

Menu item

Check

 

WTG Commands

RCOT ® Commands

 

2-1

Start turbine

® Start turbine

 

2-2

Stop turbine

® Stop turbine

 

2-3

Reset alarm-code in turbine

® Reset alarm in turbine

 

Recorded by:

Approved by:

Date:

Date:







Presentation of instant data from other park units




The objective is to verify that communication with grid and meteorology stations
is taking place.




Location: Control building and at the selected park units.




 Selected reference grid station

 

 Selected reference meteorology station

 




RCOG = Use the mouse to Right-Click On the selected reference Grid station

RCOM = Use the mouse to Right-Click On the selected reference meteorology
station




Test

Description

Menu item

Check

 

Grid station instant data

RCOG ® Present

 

3-1

Status information

® Analogue

 

 

Met station instant data

RCOM ® Present

 

3-2

Status information

® Analogue

 

Recorded by:

Approved by:

Date:

Date:




The above-mentioned park units may not be applicable in all wind power plants.








Calculations and presentations based on collected data




The objective is to verify different reports generated on the basis of collected
data.




Location: Control building




RCOPC = Use the mouse to Right-Click On the site PC




Test

Description

Menu item

Check

 

Database

RCOPC ® Database

 

4-1

Power curve presentation;

-

Power curve with no corrections.

-

Using meteorology station data correction.

-

Using correction of temperature & pressure.

-

Using meteorology station data and temperature & pressure.

Scatter curve

-

Scatter curve with 10 min dots from turbine

Wind curve presentation

-

Present turbine wind data

-

Present Met station wind data

® Power curve / Wind curve

 

4-2

Wind / Energy rose

-

Present a wind rose

-

Present a energy rose

® Wind / Energy rose

 

4-3

Present 10 min. data

-

Check that collected 10min data are available from the Vestas Online Business
client connected to the Vestas Online Business Server database system.

-

Verify that data are collected from turbines, met- and grid-stations.

® Collected data viewer

 

 

Logbooks

RCOPC ® Logbooks

 

4-4

Park log

® Park log

 

4-5

Statistics

® Statistics

 

Recorded by:

Approved by:

Date:

Date:








User management




The objective is to verify that new users can be created and their rights can be
secured.




Location: Control building and selected reference turbine.




Test

Description

Menu item

Check

 

User management

RCOPC ® Misc

 

5-1

Create a new user with access level 1 and verify that the user can only access
online information (instant values) from the turbines.

Verify that the user cannot send commands to the turbines.

User management

 

5-2

Create a new user with access level 3 and verify that the user can access online
information (instant values) and send commands to the turbines.

User management

 

Recorded by:

Approved by:

Date:

Date:








Additional checks




The objective is to verify that the system is running satisfactorily.




Location: Control building




Test

Description

Check

 

UPS (Uninterruptible Power Supply)

 

6-1

Disconnect the power to the UPS unit - simulating loss of power to the SCADA
system.

-

Check that the power loss is logged in the system log.

-

Check that the system reboots again and return to normal operation after the
power has been re-connected.

 

 

Check the data integrity of collected data

 

6-2

Verify that 10-min data are being collected and that no losses have occurred.

The 10-min data can be viewed from the Data Collection Viewer.

The data integrity should be verified over a specified period of at least 14
days of normal operation.

 

 

Vestas Online Business dial-in verification

 

6-3

Verify that it is possible to dial in with Vestas Online Business and operate
the wind power plant remotely via a regular modem connection.

 

Recorded by:

Approved by:

Date:

Date:




The above tests are subject to changes, as the Vestas Online Business product is
developed with further enhancements.

Test comments




If one or more test needs further explanation (e.g. not possible, not accessible
or similar) write down the test number and a description of the issue.




Test

Description

Init
















 

 

Recorded by:

Approved by:

Date:

Date:











Exhibit F.3.13




Form of SCADA Completion Certificate







Date of SCADA Completion: ________________




1.

Reference is made to the Wind Turbine Supply Agreement, dated as of September
29, 2006 (the “Agreement”), by and between Madison Gas and Electric Company, a
Wisconsin corporation (“Buyer”), and Vestas-American Wind Technology, Inc., a
California corporation (“Supplier”).  Capitalized terms used but not defined
herein shall have the meanings set forth in the Agreement.




2.

The undersigned, Supplier, does hereby certify and represent to Buyer that each
item on the SCADA Completion Checklist has been satisfied in accordance with the
Agreement.




3.

The person signing below is authorized to submit this SCADA Completion
Certificate to Buyer for and on behalf of Supplier.




SUPPLIER:

Vestas–American Wind Technology, Inc.,

a California corporation







By: ______________________________

Name: ___________________________

Title: ____________________________

Date: ____________________________








Buyer to cross through one (1) of the following statements:




A.

Buyer agrees that SCADA Completion has been achieved.  




B.

Buyer does not agree that SCADA Completion has been achieved due to the
omissions, liens or defects listed below and/or the incomplete nature of the
specified portions of the Equipment Supply Obligations listed below:
















The person signing below is authorized to submit this form to Supplier for and
on behalf Buyer.




ACCEPTED BY BUYER:

Madison Gas and Electric Company,

a Wisconsin corporation




By:

____________________________




Name:

____________________________




Title:

____________________________




Date:

____________________________





 